internal_revenue_service sin department of the treasury washington dc person to contact telephone number refer reply to t ep ra t3 date mar legend city m state s plan a plan b plan c plan p employer d employer e employer f employer g employer h employer 6l page this is in response to a request for a ruling letter submitted on your behalf by your authorized representative on date as supplemented by letters dated date and date this request concerns the consequences under sec_401 of the internal_revenue_code of adopting plan p and extending plan p to additional governmental entities related to city m the following facts and representations have been submitted on your behalf on date city m applied for a determination_letter from the internal_revenue_service for plan a included in the submission was the plan a written document and the associated trust document both signed by the appropriate officials plan a is a defined_contribution_plan with a cash_or_deferred_arrangement within the meaning of sec_401 ‘coda’ plan a in general provides that the employer under the pian is city m and that the employees covered under plan a are employees of city m employed by the employer in a mayoral agency of city m an elected official of city mand employees working for such an elected official in titles not certified by a collective bargaining representative and who receives compensation from city m a favorable determination_letter on plan a was issued by the service on date in titles not certified to or represented by a collective bargaining representative on date city m applied for determination letters from the service for plan b and plan c included in these submissions were the plan b and plan c written documents and the associated trust documents all signed by the appropriate officials plans b and c are both defined contribution plans with a coda the employer under these pians is city m plan b in general provides that covered employees are persons employed by city m in a title certified to or represented by a collective bargaining agreement who receive compensation from city m and who are civilian or non-uniformed employees plan c in general provides that covered employees are persons employed by city m in a title certified to or represented by a collective bargaining agreement who receive compensation and who are uniformed employees plans b and c contain provisions contemplating their adoption by ancillary agencies and instrumentalities of city m favorable determination letters on plans b and c were issued by the service on date city m proposes at this time to restate plans a b and c plans into plan p a defined_contribution_plan containing a coda covering employees of city m and the employees of employers d through i as described below is the board_of education of city m the seven members of the board are all employer d appointed two by the mayor of city m and one by the highest elected official from each of the five separate administrative regions into which city m is divided employer e was formed in to run certain municipal hospitals previously run by city m it is governed by a sixteen member board_of directors consisting of five city m officials ten outside members appointed by the mayor and one selected by employer e's administrative officer employer f's purpose is to develop construct manage and maintain low cost housing for low income families in city m it is governed by three members all of whom are appointed by the mayor of city m page employer g's purpose is to design construct reconstruct improve etc and otherwise provide for educational facilities for employer d the board_of education employer g has three board members one board member is appointed by the mayor of city m one is appointed by employer d whose entire board is appointed by city m officials and one is appointed by the governor of state s thus two of the three board members are appointed directly or indirectly by city m further employer g receives percent of its operating and capital budgets from city m and city m maintains exclusive budgetary control_over its expenditures employer h was created to assist city m in financing its extensive water system employer h's board_of directors consists of seven members four of whom are commissioners of city m agencies two of whom are appointed by the mayor of city m and one of whom is appointed by the governor of state s employer includes the junior colleges of the city m university system employer receives its operating funds from two sources student tuition and governmental aid the governmental aid comes exclusively from city m's general fund in addition five of the fifteen members of the board_of trustees are appointed by city m and the operating and capital budgets must be submitted to the mayor of city m for his review and approval you represent that employers d through are governmental entities as described in code sec_414 based on the foregoing you request rulings to the following effect the proposed adoption of plan p in so far as it covers employees of city m will not cause plan p to fail to comply with sec_401 the extension of plan p to cover the employees of employers d through will not cause plan p to fail to comply with sec_401 sec_401 sets forth the requirements for a qualified_cash_or_deferred_arrangement sec_401 provides in part that a qualified_cash_or_deferred_arrangement is any arrangement which is part of a profit sharing plan which meets the requirements of sec_401 under which a covered_employee may elect to have the employer make payments as contributions to a_trust under the plan on behalf of the employee or to the employee directly in cash sec_401 of the code provides that a cash_or_deferred_arrangement shall not be treated as a qualified_cash_or_deferred_arrangement if local_government or a political_subdivision thereof or any agency_or_instrumentality thereof a governmental_unit prior to being amended by the tax_reform_act_of_1986 tra sec_401 permitted such governmental units to maintain a qualified_cash_or_deferred_arrangement section f b i of tra provides that sec_401 does not apply to cash or deferred arrangements adopted by a governmental_unit before date it is part of a plan maintained by a state or sec_1_401_k_-1 of the income_tax regulations provides that a cash_or_deferred_arrangement maintained by a governmental_unit is treated as adopted after date with respect to all employees of any employer that adopts the arrangement after that date however if an employer adopted an arrangement prior to that date all employees of the employer may participate in the arrangement sec_1 k -1 e iv of the regulations provides that if the governmental_unit adopted a cash_or_deferred_arrangement prior to that date then any cash_or_deferred_arrangement adopted by the unit at any time is treated as adopted before that date ely page sec_1 k -1 g of the regulations provides as a definition of the word employer for k plans that the term means the employer within the meaning of sec_1_410_b_-9 of the regulations sec_1_410_b_-9 of the regulations states that the term employer means the employer maintaining the plan and those employers required to be aggregated with the employer under sec_414 c m or of the code based on all the facts submitted we have determined that city m has timely adopted plans a b and c ail with codas for purposes of section f b of tra therefore pursuant to sec_1_401_k_-1 of the regulations we conclude with regard to ruling_request one that city m may adopt plan p a new 401_k_plan for it’s employees without violating sec_401 a ruling that plan p may cover employees of employers d through i without failing to comply with sec_401 depends on a determination that such employers are required to be aggregated with city m under code sec_414 or c announcement r b extended the effective date of certain nondiscrimination_rules for qualified_plans maintained by governments or by organizations exempt from income_tax under sec_501 a of the code announcement provides that the service and treasury recognize that difficult issues arise for governmental and tax-exempt employers in determining which entities must be aggregated under sec_414 and c relating to the definition of employer until further guidance is issued governmental and tax-exempt employers may apply a reasonable good_faith interpretation of sec_414 and c in determining which entities must be aggregated in notice_96_64 1996_2_cb_229 the service addresses certain issues relating to the nondiscrimination_rules that apply to qualified_plans maintained by governments and by tax- exempt_organizations section vil of notice_96_64 provides that until further guidance is issued governments and tax-exempt organizations may apply a reasonable good_faith interpretation of existing law in determining which entities must be aggregated under sec_414 and c the notice also provides that when further guidance is issued it wilt be applied on a prospective only basis and will not be effective before plan years beqinninq in section vii of notice_96_64 also requests comments on an appropriate aggregation standard for tax-exempt organizations under sec_414 c and of the code section dollar_figure of revproc_2001_4 r b provides that the service ordinarily will not issue ietter rulings on matters involving a plan's qualified status under code sec_401 through and sec_4975 however this section further provides that letter rulings may be issued in three limited circumstances when the taxpayer has demonstrated to the service's satisfaction that the qualification issue involved is unique and requires immediate guidance when as a practical matter it is not likely that such issue will be addressed through the determination_letter process and when the service determines that it is in the interest of sound tax_administration to provide guidance to the taxpayer with respect to such qualification issue section dollar_figure of revproc_2001_4 provides that the service ordinarily will not issue a letter_ruling in certain areas because of the factual nature of the problem involved or because of other reasons the service may decline to issue a letter_ruling when appropriate in the interest of sound gis page tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case pursuant to revproc_2001_4 we will not issue letter rulings involving issues relating to the aggregation of tax-exempt organizations under sec_414 or c of the code until guidance is issued accordingly we are unable to issue a ruling with respect to your second ruling_request however taxpayers may apply a reasonable good_faith interpretation of existing law in determining which entities must be aggregated under sec_414 and c this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney submitted with the request sincerely yours tfiec seay l frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter ole
